DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, figure 22, claims 1-16 in the reply filed on 6/4/2021 is acknowledged.  The traversal is on the ground(s) that Species 1 should further include figures 24a-25c (see applicant’s remarks on pages 5-6).  This is  found persuasive in part, therefore,  the elected Species A would correspond to Figures 22, 24a-25c, claims 1-16.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U.S 2008/0119870.
Claim 1:  Williams disclose a surgical instrument comprising: a surgical effector 578/580 having multiple degrees of movement (see figures 2h, I, paragraphs 150-151); a wrist 574 coupled to the surgical effector, the wrist including at least a first pulley (figures 2H, 2I); at least two cable segments588/586 extending through the wrist to the surgical effector to actuate the surgical effector in the multiple degrees of movement, the at least two cable segments engaging opposing sides of the first pulley, wherein the at least two cable segments are independent from one another (See paragraphs 150, 151).
Claims 2-4:  Williams disclose wherein the at least two cable segments586/588 that engage opposite sides of the first pulley are not part of the same cable., wherein the at least two cable segments that engage 
Claims 5, 7-8:  Williams disclose wherein the multiple degrees of movement of the surgical effector includes rotation about a pitch axis and wherein the first pulley 588 also rotates about the pitch axis (at A1 axis, see paragraph 150);  wherein the surgical effector 578/580 has at least three degrees of movement and the surgical system includes at least four cable segments (it is noted that three degrees of freedom with using four cable wires, see paragraph 158, fig. 1)., wherein the three degrees of movement include a first yaw angle (at A1), a second yaw angle (at A2) and a pitch angle (through the pulley assembly 590, figure 2, paragraph 150) of the surgical effector.
Claims 9-12:  Williams disclose wherein the wrist 574 includes at least two pulleys aligned along a pitch axis of the surgical effector., wherein the at least two pulleys 586/588 are positioned adjacent to one another., wherein the at least two pulleys are spaced apart from each other and offset from a central axis of the wrist., wherein the at least two pulleys are the only pulleys in the wrist aligned with the pitch axis (see figure 2H).
Claims 13-14:  Williams disclose wherein the first pulley 588 is part of a proximal set of pulleys., wherein the surgical instrument further comprises a distal set of pulleys 586 relative to the proximal set of pulleys as best seen in fig. 2H.
1, 6, 7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinno (U.S 2008/0245175).
Claim 1:  Jinno discloses a surgical instrument comprising: a surgical effector 104 having multiple degrees of movement (see figure 2,); a wrist 100/102 coupled to the surgical effector, the wrist including at least a first pulley (50a-c); at least two cable segments (it is noted that each of wires 52, 54, 56 are considered to have a pair of cables, see paragraphs 49) extending through the wrist to the surgical effector to actuate the surgical effector in the multiple degrees of movement (see paragraph 53, fig. 2), the at least two cable segments engaging opposing sides of the first pulley, wherein the at least two cable segments are independent from one another (See paragraph 53).
Claims 6-7:  Jinno discloses wherein the surgical effector has at least N degrees of freedom of movement which are controlled by N+1 cable segments extending through the wrist to the surgical effector. (It is noted that any four of pulleys 50a, 50b, 50c, 114, 126, 130, 152, 174, figures 7-8 would correspond to any of the pulleys, see paragraph 53), wherein the surgical effector has at least three degrees of movement see fig. 2 and the surgical system includes at least four cable segments (52, 54, 56, see paragraphs 49).
Claims 9-10:  Jinno discloses wherein the wrist100/102 includes at least two pulleys 50a-c aligned along a pitch axis of the surgical effector .
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15:  The prior arts fail to disclose or reasonably suggest the claimed including one or more redirect surfaces are formed between a proximal set of pulleys and a distal set of pulleys.
Claim 16 is also allowed by virtue of it dependency from claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771